Title: To George Washington from Jonathan Boucher, 9 May 1771
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Annapolis, May the 9th 1771.

The Season of Suspence, I thank God, is now over & Mrs Washington, without the Fears that wou’d have been unavoidable during a State of Uncertainty, will have the Pleasure of learning from undoubted Authority, that her Son is happily & easily releas’d from a formidable Disorder, without hardly one Mark to tell that He ever had it. He is as well as ever He was in his

Life: indeed has such strong Symptoms of Health, as we almost find inconvenient at this scarce Season of the Year, & dear Markets.
A Mrs Buckner of the Parish I left in Virginia gave Me a Power of Attorney to settle a Law Suit She had here. I have agreed to take 50£ this Currency for her Claim, which Money is to be paid to my Order this week in Baltimore, & out of it, I have ordered my Friend there to pay Dr Stephenson’s Acct, as well as some other little Claims Mr Custis has left there. His Acct, I fear, will run high, as I see They have charg’d Him at The Rate of 10/ a Week for the Pasturage of his Horses, & This in the Country; which I have refus’d to pay. He has also, very idly I think, exchang’d his Grey Horse, for a large clumsy black one, & is to give £4 Boot. Having receiv’d Nothing from my Parish here, nor indeed being likely soon to receive any Thing; & as You may easily conceive that I have been put to pretty much Expence, I begin to find it difficult to find Cash to support my Family. I have therefore thought of desirg the Favr of You to pay this £50 Maryld Curry, in your Way up from Wmsburg, on my Acct, either to Coll Jno. Thornton, or, if You shou’d not ⟨cha⟩nce to see Him, to Mr James Maury, a Mercht in Fredericksbg. I hope This will not be inconvenient to You; &, after paying off all Custis’s Accts, there will not be very much left for Me, which, howev’r ⟨I wi⟩ll be duly careful to acct for when We settle. Exchange here, I am told, is at 66⅓, which will regulate your Paymt of this Money.
Sundry Papers have been put into my Hands by a Mr Harrison, from some Person in England, attempting, in Consequence of an Advertisemt of Yours in the English Papers, to prove his being true & lineal Heir to  Colvill, to whom, I think, You were left Executor. I have promised to speak with You on the Subject; but as the Papers are bulky, shall Forbear to send Them, till your Return to Mount Vernon. In the mean Time, I hope They will not be excluded from their Claim, for Want of asserting it in due Time.
Mr Johnson has also left with Me another large Cargo of Physic for Miss Custis; of the Efficacy of which in working a total Cure, He seems unusually confident. This too I shall not send till You return.

A Letter for You, brought by a Vessel to this Place, I take the Liberty of directing to You in Williamsburg.
You will not wonder that I request to know, as soon as it may be in your Power, what your final Determination is with Respect to this young Gentleman’s going Home. On his Account, it were better to have it certainly known: & on my own, it is highly necessary. However eager my Inclinations might be for the Scheme, should it still after mature Deliberation, appear to Yourself & your Friends, prudent to be at such an Expence, I am not now sure it would be in my Power to embrace the offer. I am not indeed sure that I could resist it; tho’ it woud certainly be highly indiscreet in Me to turn myself once more adrift into the wide World, without first securing to myself a comfortable Retreat. And I have not, at present, such fair Prospects as I thought I had, but a Week ago. There is a Parish vacant, not twenty Miles from Mount Vernon; where I shall hardly need to say, I wou’d rather be than any whe⟨re⟩ else in Maryland. And I thought I had been sure of it: indeed I hope I still am, tho’ the Governor says He expects from England a Schoolfellow & a Relation of his own to fill it up. If this Gentleman does not come in, which I fear may not be known for some months to come, I think I shall be appointed to it. And if I am, I flatter myself I shall, without much Difficulty, be able so to settle Matters as to put it in my Power to pursue this favourite Plan: of which, however, it is but Justice to myself to own that, with Respect to myself, I am not nearly so anxious as I have been. Life wastes apace, &, unmindful of the silent Lapse of Time, I have already trifled away but too great a Part of it: it is not therefore to be wondered at, if, in my cooler moments of Recollection, I wish for a Settlement.
I beg your pardon for all this Egotism, uninteresting to You: this week or two I have not been very well; &, if in This, & my former Letters, I have been disagreeably troublesome, I trust You will be so obliging as to impute it to that Cause.
If it be at all inconvenient to You to pay this Money, on your Way upwards; or, if You may probably stay longer than June, I beg You to inform Me; as I can then ⟨mutilated⟩ upon Some other Expedient. I will also put your English Letter into the Post office here, & hope They will forward it from Alexandria, without any fresh Cover. I beg my respectful Compts to Mrs Washington

& Miss Custis: & am, Dr Sir Yr much obliged & most obedt Hble Servt

Jonan Boucher


Posey, I hear, is in Prison Bounds.

